Title: General Orders, 30 May 1782
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Thursday May 30. 1782
                            
                            Parole C. Signs
                        
                        The celebration of the birth of the Dauphin of France which was to have taken place this day is Postponed
                            till Tommorrow the 31st Instant.
                        After Orders. 30th May 82.
                        The tenth Massachusetts Regiment is to go into Tents as soon as possible on the most convenient grounds, near
                            Nellsons Point.
                    